           Case 1:19-cv-01593-JEB Document 82 Filed 06/16/20 Page 1 of 45




                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA
    Heredia Mons, et al.,                    )
                                             )
           Plaintiffs,                       )
                                             )                 No. 19-cv-1593 (JEB)
    v.                                       )
                                             )
    Chad Wolf, et al.,                       )
                                             )
           Defendants.                       )


                         DEFENDANTS’ OPPOSITION TO
                    MOTION TO SHOW CAUSE, FOR EXPEDITED
              DISCOVERY AND FOR APPOINTMENT OF SPECIAL MASTER

         Defendants Chad Wolf, Acting Secretary of the U.S. Department of Homeland Security

(“DHS”); Matthew T. Albence, Deputy Director and Senior Official Performing the Duties of the

Director of U.S. Immigration and Customs Enforcement (“ICE”); Enrique M. Lucero, Executive

Associate Director of ICE Enforcement and Removal Operations; and Diane L. Witte, Director

of ICE’s New Orleans Field Office, in their official capacities (collectively, “Defendants”), file

this opposition to Plaintiffs’ motion to show cause, for expedited discovery and for appointment

of a special master.

                                 SUMMARY OF ARGUMENT

         On September 5, 2019, this Court granted Plaintiffs’ motion for preliminary injunction

and entered an order that, in relevant part, enjoined Defendants “from denying parole to any

provisional class members absent an individualized determination, through the parole process,

that such provisional class member presents a flight risk or a danger to the community.” 1 The



1
        Although the Court’s order does not reference insufficient proof of identity as a basis for
a parole denial, that remains a basis for denying parole under the Parole Directive (Parole
Directive ¶¶ 6.2, 8.3) and ICE does not understand the Court to have ruled otherwise.
         Case 1:19-cv-01593-JEB Document 82 Filed 06/16/20 Page 2 of 45




order further provided that “individualized determinations of flight risk and danger to the

community referenced above shall be based on the specific facts of each provisional class

member’s case” and “shall not be based on categorical criteria applicable to all provisional class

members.”

       On May 12, 2020, Plaintiffs filed a Motion for an Order to Show Cause, Expedited

Discovery, and Appointment of Special Master, asserting non-compliance with the September 5,

2019 order. Plaintiffs, however, have failed to demonstrate by “clear and convincing” evidence

that Defendants are in violation of that order.

       The Complaint in this case, as pled by Plaintiffs, is limited to two claims under the APA

based on ICE’s alleged categorical denial of parole for asylum seekers who have been issued a

credible fear determination and who are detained at facilities within ICE’s New Orleans Field

Office. Specifically, Plaintiffs alleged that, at the time the Complaint was filed in May 2019,

DHS had “effectively rescinded the 2009 Parole Directive” in the New Orleans Field Office and

that the parole determinations pertaining to them, as well as to members of the putative class,

were denied categorically without an individualized determination. (Compl. ¶¶ 129-137) The

above-cited aspects of the Court’s preliminary injunction order sought to address these

allegations, which is how Plaintiffs framed their claims before the Court.

       Following the Court’s preliminary injunction order, Defendants have provided monthly

reports providing data on the parole determinations made during the period specified in the

reports and, as to those determinations, a breakdown of the number of determinations that were

denials and the number in which parole was granted. Plaintiffs acknowledge that recent

monthly reports by the agency reflect parole grant rates approaching (and even exceeding) 40


                                                  2
         Case 1:19-cv-01593-JEB Document 82 Filed 06/16/20 Page 3 of 45




percent at some facilities. (ECF No. 74-16) (Plaintiffs’ chart of redetermination grant rates by

facility) Based on this Court’s prior analysis, which considered the near-zero parole grant rate

to be indicative of non-compliance with the Parole Directive, this substantial increase in grant

rates demonstrates that individualized determinations are occurring consistent with the Court’s

September 5, 2019 order.2 Indeed, Plaintiffs’ own anecdotal evidence reflects this as well.

(ECF No. 74-29, Crawford Decl. at ¶ 3(d) (referencing a grant of parole after an ICE officer

reconsidered a denial when the detainee provided additional information regarding the detainee’s

individual circumstances); see also Def. May 26, 2020 Report, Ex. A to Metoyer Decl.,

reflecting that A.P.E. (declaration at ECF No. 74-21) was granted parole on April 30, 2020;

Hartnett Decl. ¶ 23 stating that K.S.R. (declaration at ECF No. 74-18) was granted parole on

May 29, 2020 and id. ¶ 30 stating that M.P.I. (declaration at ECF No. 74-20) was granted parole

on May 15, 2020). Accordingly, Plaintiffs have failed to demonstrate by “clear and convincing”

evidence non-compliance with the requirement in the Court’s September 5, 2019 order that ICE

conduct individualized parole determinations.

       The September 5, 2019 order also stated more generally that “Defendants shall provide

provisional class members with parole determinations that conform to all of the substantive and

procedural requirements” of the 2009 Parole Directive. Although alleged deficiencies in parole

procedure are not the focus of Plaintiffs’ APA claims in this litigation, and were referenced only




2
        Defendants continue to maintain that the use of grant rates as a benchmark for
compliance with the Parole Directive is improper, but, as that is something that this Court (and
Plaintiffs) have previously relied on as being indicative of non-compliance over Defendants’
objection, consistency demands that the Court likewise recognize that a substantial increase in
grants necessarily is evidence of compliance.

                                                 3
         Case 1:19-cv-01593-JEB Document 82 Filed 06/16/20 Page 4 of 45




tangentially in the Complaint and original preliminary injunction motion, they are the principal

focus of Plaintiffs’ contempt motion. (Pl. Mem. at 1, listing procedural non-compliance as the

first ground for the motion). Plaintiffs are thus relying on the generalized language in that order

that ICE “conform to all of the substantive and procedural requirements” of the Parole Directive

to search for a reason to move for contempt. While they profess that they do not move for

contempt “lightly” (Pl. Mem. at 4), the focus of their motion demonstrates otherwise.

       The breadth of alleged procedural issues on which Plaintiffs base their contempt motion –

extending even to maintenance of detainees’ A-files (Pl. Mem. at 12) – demonstrates how far

Plaintiffs stray from the narrow focus of this lawsuit and raises significant questions as to

whether Defendants have been fairly placed on notice of such issues. Although the September

5, 2019 order references “all” procedural requirements in the Parole Directive, that language is

reasonably understood in the context of the narrow issues raised in the Complaint as referring to

procedures that facilitate individualized parole determinations and as not reaching to

administrative matters such as maintenance of the A-file. In that regard, the Complaint and

original preliminary injunction motion concerned the following alleged procedural deficiencies:

the alleged failure to provide a parole advisal, the alleged failure to afford an initial interview,

the alleged failure to provide sufficient time to provide documentation, the alleged failure to

provide a detailed explanation for parole denials, and the alleged failure to issue a written parole

decision. (Compl. ¶¶ 60, 64, 70, 75, 79, 93, 102, 103, 108, 112; see also ECF No. 22-1 at 10-

12) The Court should thus reject Plaintiffs’ position that absolute perfection in every parole

procedure over thousands of detainees is the measure by which compliance with this Court’s

September 5, 2019 order should be judged.


                                                   4
         Case 1:19-cv-01593-JEB Document 82 Filed 06/16/20 Page 5 of 45




       In any event, as discussed below, Plaintiffs’ arguments as to alleged procedural non-

compliance are exaggerated, misleading and weighted towards conduct occurring in the period

immediately after issuance of the September 5, 2019 order rather than the more recent (and more

relevant) time period. They also are largely based on Plaintiffs’ preferred interpretation of the

Parole Directive’s procedural requirements rather than explicit language in the Directive.

However, because a contempt motion requires non-compliance with a “clear and unambiguous”

court order, and the order at issue incorporates generally the “procedural” requirements of the

Parole Directive, the Court’s analysis is limited by the precise terms of the Parole Directive.

Plaintiffs’ interpretation of ambiguities in the Parole Directive to create additional procedural

requirements not clearly specified in the Directive cannot form the basis for a finding of

contempt even were the Court to consider Plaintiffs’ interpretation to be a reasonable one.

       Plaintiffs also fail to consider the volume of determination requests being processed.

Since the issuance of this Court’s September 5, 2019 order, the New Orleans Field Office has

issued approximately 1,700 parole decisions on redetermination requests made following the

Court’s order and issued over 700 initial parole determinations. (Hartnett Decl. ¶¶ 32-33; see

also ECF No. 74-15 (Plaintiffs’ table showing over 2,000 parole decisions for the period ending

April 16, 2020). That translates to approximately 2,400 parole determinations in a roughly eight

month time period. In comparison, only 229 determinations were made for all of 2016

according to Plaintiffs’ graphs (ECF No. 74-1, 74-9), which Plaintiffs treat as the benchmark for

alleged “compliance” with the Parole Directive.

       During this eight month time period, moreover, ICE’s resources have been stretched thin

not only by the volume of determination requests, but by high turnover rates of staff within the


                                                  5
         Case 1:19-cv-01593-JEB Document 82 Filed 06/16/20 Page 6 of 45




New Orleans Field Office and, more recently, the demands associated with the recent COVID-19

situation. (Hartnett Decl. ¶¶ 7, 15, 35)    Under these circumstances, even if Plaintiffs could

identify some instances in which ICE has been delayed in responding to requests or otherwise

failed to fully meet the letter of the Parole Directive, that is not “clear and convincing” evidence

of non-compliance with this Court’s order.

       Plaintiffs also devote much of their so-called evidence challenging the sufficiency of the

explanation that ICE provides in its denial letter which follows a standard form. But the Parole

Directive requires only a “brief explanation” of the reason for a denial (Parole Dir. ¶ 6.5), and

nothing in this Court’s September 5, 2019 order requires ICE to provide explanations beyond

those set forth in its form denial letter. Plaintiffs’ preference for a more lengthy explanation of

parole denials is not “clear and convincing” evidence of non-compliance with this Court’s order.

In the same vein, Plaintiffs make several arguments that go to the merits of the parole decisions

themselves, contending, for instance, that ICE fails to give sufficient weight (in Plaintiffs’ view)

to certain factors over others. However, this Court lacks jurisdiction to evaluate individual

parole determinations, which are discretionary determinations made by ICE, as this Court has

previously held.

       For all of these reasons, which are addressed more fully below, the Court should deny

Plaintiffs’ show cause motion, and also should deny Plaintiffs’ request for expedited discovery

and appointment of a special master.

                     FACTUAL AND PROCEDURAL BACKGROUND

       This case as pled by Plaintiffs is limited to two claims under the APA based on ICE’s

alleged categorical denial of parole for asylum seekers who have been issued a credible fear


                                                  6
         Case 1:19-cv-01593-JEB Document 82 Filed 06/16/20 Page 7 of 45




determination and who are detained at facilities within ICE’s New Orleans Field Office.

Specifically, Plaintiffs alleged that, at the time the Complaint was filed in May 2019, DHS had

“effectively rescinded the 2009 Parole Directive” in the New Orleans ICE Field Office and that

the parole determinations pertaining to them, as well as to members of the putative class, were

denied categorically without an individualized determination. (Compl. ¶¶ 129-137) In support

of these claims, they alleged that parole was denied in “virtually all cases in 2018” (Compl. ¶ 48)

and also cite to a statement made in November 2018 by the Assistant Field Office Director for

the New Orleans Field Office, Brian Acuna, that they view as an admission that the New Orleans

Field Office was not following the directive at that time. 3

       Plaintiffs argued that the alleged “categorical denial” of parole violates the provisions of

the Parole Directive, which Plaintiffs contend imposes certain requirements on ICE in the

manner by which it exercises its discretion in making parole determinations that are subject to

that directive. As this Court has previously recognized, by statute the decision whether or not to

grant parole under any of the subsections of 8 C.F.R. § 212.5(b) is a discretionary one that is not

subject to judicial review under the APA. See Damus v. Nielsen, 313 F. Supp. 3d 317, 327

(D.D.C. 2018) (“[t]o the extent Plaintiffs are challenging the [parole] determinations themselves

– i.e., the actual balancing of the merits of each application for parole – this Court agrees that it

lacks jurisdiction”). This Court, however, has permitted Plaintiffs’ APA claims here to proceed




3       Mr. Acuna has clarified that he misspoke in connection with the response that he
provided in November 2018, and confirms that all offices within the New Orleans area of
responsibility are adjudicating parole requests in accordance with the 2009 parole directive.”
(ECF No. 26-3, Acuna Decl. ¶ 14) In any event, this allegation does not speak to whether ICE
currently is complying with the Parole Directive.

                                                   7
         Case 1:19-cv-01593-JEB Document 82 Filed 06/16/20 Page 8 of 45




because Plaintiffs purportedly are not challenging individual parole determinations but instead

challenge more narrowly the agency’s alleged practice of categorically denying all parole

requests (and thus not engaging in individualized determinations).

       Plaintiffs’ APA claims 4 thus survived Defendants’ motion to dismiss solely on the basis

of the “Accardi doctrine,” which, as applied by this Court,5 can form the basis for an APA claim

when an agency allegedly fails to follow guidelines that it has established to govern the agency’s

discretionary decisionmaking. (ECF No. 32, Mem. Op. at 18) Relying on the Accardi doctrine,

this Court found the Parole Directive to constitute binding guidance over the agency’s

discretionary decisionmaking in parole determinations, and thus permitted Plaintiffs to proceed

with their APA claim based on Plaintiffs’ allegations that ICE failed to conduct individualized

parole determinations and instead followed a practice of categorically denying parole contrary to

the directive. (ECF No. 32, Mem. Op. at 19)

       On September 5, 2019, this Court also granted Plaintiffs’ motion for preliminary

injunctive relief which was based on, and necessarily framed by, the allegations in the

Complaint, and ordered ICE to conduct individualized parole determinations in accordance with

the provisions of the Parole Directive. In a separate order dated October 7, 2019, the Court

directed ICE to provide monthly reports “in the manner” that Defendants had proposed in the

parties’ October 2, 2019 status report. Since that order, ICE has been providing monthly reports



4
        Plaintiffs also asserted a claim for violation of due process under the Fifth Amendment
for alleged non-compliance with the procedures of the Parole Directive, but the Court dismissed
that claim without prejudice by order dated September 5, 2019. (ECF No. 33)
5
       Defendants continue to reserve their position that the Accardi doctrine is not applicable to
the Parole Directive, and are simply discussing above this Court’s ruling on Defendants’ motion
to dismiss.
                                                8
         Case 1:19-cv-01593-JEB Document 82 Filed 06/16/20 Page 9 of 45




to the Court reflecting the rate at which parole is now being granted at its facilities within the

New Orleans Field Office. ICE also has provided regular training to officers within the New

Orleans Field Office. (Hartnett Decl. ¶¶ 8-9)

       To the extent the Court views the grant rate as indicative of compliance, Defendants

submit that the relevant time period for evaluating Plaintiffs’ motion is the more recent time

period since January 2020. Indeed, at the hearing on January 7, 2020, the Court observed that it

made sense to “wait a little longer” before drawing any conclusion about compliance with the

Court’s order to allow for more data to be provided. (ECF No. 52, Tr. Jan. 7, 2020 at 23)

Accordingly, Plaintiffs’ attempt to distort the recent, favorable statistical trend by asserting that

the overall grant rate since the Court’s order is “a mere 13.5 percent” (Pl. Mem. at 4)

mischaracterizes the question presented, which is whether Defendants currently are in

compliance with this Court’s order.

       Although Defendants recognize that the parole grant rate remained low for the first three

months following this Court’s preliminary injunction order, the overall grant rate for the period

since the first of the year has consistently exceeded 20 percent and has regularly approached 30

percent. In that regard, the report filed on February 24, 2020, which covered the period from

early January 2020, reflected a grant rate for redeterminations of approximately 21 percent and a

grant rate for initial determinations of approximately 37 percent for a combined rate of

approximately 22.4 percent. The report filed on March 23, 2020, reflected a 29 percent grant

rate for redeterminations and a 13.6 percent grant rate for initial determinations for a combined

rate of approximately 27.4 percent. The report filed on April 24, 2020, reflects a grant rate for

redeterminations of 18.5 percent (27 grants out of 146 requests), but also noted that an additional


                                                  9
        Case 1:19-cv-01593-JEB Document 82 Filed 06/16/20 Page 10 of 45




38 individuals were released as of April 20, 2020 pursuant to the individualized review of the

specific COVID-19 risk factors. The April 24, 2020 report also reflected a grant of

approximately 20 percent for initial determinations. The combined grant rate for this report is

approximately 19 percent (45 out of 237) but approaches 30 percent when the additional 38

individuals are included as shown in the table below. Finally, the May 26, 2020 report reflects a

grant rate of approximately 33 percent for redetermination requests and 13 percent for initial

determinations for a combined rate of approximately 29 percent.


                                                       Grant Rate Percentage
                                                   (Intial and Redeterminations)
                                  35


                                                                                  30.2%
                                  30                                                                              29.2%
                                                         27.4%


                                  25
                                        22.4%
          Grant Rate Percentage




                                  20



                                  15



                                  10



                                  5



                                  0
                                       24-Feb-20        23-Mar-20              4/24/2020*                      26-May-20
                                                                                          *includes the 38 individuals released
                                                            Status Report Filing Date     pursuant to the COVID guidance




                                                          10
        Case 1:19-cv-01593-JEB Document 82 Filed 06/16/20 Page 11 of 45




       Accordingly, for the last several months, ICE has been granting parole at rates

approaching (and at times exceeding) 30 percent. In contrast, at the time this lawsuit was filed,

the grant rate was near zero according to Plaintiffs’ allegations. (ECF No. 74-1) That evidence

figured prominently in their allegation of “categorical” denials that formed the basis for their

Complaint and this Court’s granting of preliminary injunctive relief. Under the same reasoning,

the sustained increase in the parole grant rate over the last several months is evidence that ICE is

making individualized parole determinations in accordance with the September 5, 2019 order.

                                      LEGAL STANDARD

       Courts have “inherent power to enforce compliance with their lawful orders through

civil contempt.” Shillitani v. United States, 384 U.S. 364, 370 (1966). “A party moving for a

finding of civil contempt must show, by clear and convincing evidence, that: (1) there was a

court order in place; (2) the order required certain conduct by the defendant; and (3) the

defendant failed to comply with that order.” Int’l Painters & Allied Trades Indus. Pension Fund

v. ZAK Architectural Metal & Glass LLC, 736 F. Supp. 35, 38 (D.D.C. 2010). A party moving

for civil contempt must also show that the court’s “order was clear and unambiguous.” Id.

       Perfection, moreover, is not the standard. In re Fannie Mae Secs. Litig., 552 F.3d 814,

822 (D.C. Cir. 2009) (“contempt may be inappropriate when a party in good faith substantially

complies with a court order”). Rather, “diligent, good faith efforts, culminating in substantial

compliance” is sufficient to avoid a finding of contempt even if Plaintiffs were to meet their

burden. Langton v. Johnson, 928 F.2d 1206, 1220 (1st Cir. 1991); see also Howard Johnson

Co. v. Khimani, 892 F.2d 1512, 1516 (11th Cir. 1990) (“Conduct that evinces substantial, but

not complete, compliance with the court order may be excused if it was made as part of a good


                                                 11
         Case 1:19-cv-01593-JEB Document 82 Filed 06/16/20 Page 12 of 45




faith effort at compliance.”); Drywall Tapers, Local 1974 v. Local 530, 889 F.2d 389, 394 (2d

Cir. 1989) (“A court may hold a party in civil contempt only if . . . ‘the defendant has not been

reasonably diligent and energetic in attempting to accomplish what was ordered.’”); Balla v.

Idaho State Bd. of Corrections, 869 F.2d 461, 466 (9th Cir. 1989) (“Substantial compliance

with a court order is a defense to an action for civil contempt.”)

                                           ARGUMENT

   I.      Plaintiffs Have Failed To Demonstrate Non-Compliance By “Clear And
           Convincing Evidence” As To Whether ICE Has Been Conducting Individualized
           Determinations As Required By The September 5, 2019 Order

        Plaintiffs appear to recognize that, since the beginning of 2020, the parole grant rate for

facilities within the New Orleans Field Office has regularly approached 30 percent, a percentage

that demonstrates compliance with the Court’s September 5, 2019 order. Indeed, that rate

conclusively establishes that individualized parole determinations are occurring, that the Parole

Directive is not being ignored, and that denials are not being issued on a “categorical basis.” See,

e.g., R.I.LR. v. Johnson, 80 F. Supp. 3d 164, 174 (D.D.C. 2015) (JEB) (“Although these

materials certainly do not reflect a large body of favorable release determinations, the Court is

reluctant to find an across-the-board No-Release Policy when it appears that — at least in some

small number of cases — ICE does grant bond on the basis of individualized considerations.”)

While Plaintiffs may prefer a higher grant rate, that preference is not a basis for contending that

Defendants are failing to conduct individualized determinations in violation of this Court’s

September 5, 2019 order.

        Apparently recognizing this fatal flaw in their position, Plaintiffs make a series of

arguments that attempt to suggest that the statistics being reported are not complete. Defendants

                                                 12
        Case 1:19-cv-01593-JEB Document 82 Filed 06/16/20 Page 13 of 45




address those specific arguments below. But, ultimately, these are arguments at the margins of

these statistics. Plaintiffs are not disputing the actual number of parole grants reflected in the

monthly reports. They instead contend, based on a handful of examples, that the denominator

used to calculate the grant rate percentage should be larger to some unspecified extent. But

nibbling at the edges of the statistics in this way does not change the material fact that the grant

rate percentage has significantly increased since the Court’s September 5, 2019 order.

       A. Plaintiffs Have No Basis To Argue For Contempt Based On Any Alleged
          Inaccuracy In Reporting.

       Plaintiffs contend that Defendants have “defied this Court’s order to provide complete

and accurate parole adjudication data via monthly reports filed with the Court.” (Pl. Mem. at 1)

However, there is no such order that could provide the basis for a contempt motion. The

applicable order is a minute order dated October 7, 2019, in which the Court directed, in relevant

part, that “the Reports shall issue in the manner proposed by Defendants in the [October 2, 2019]

Status Report.” Defendants have provided those reports “in the manner proposed by

Defendants” in the October 2, 2019 status report, and Plaintiffs have not established otherwise.

Accordingly, because Defendants are in compliance with that order, that order cannot provide a

basis for a finding of contempt.

       While Defendants have endeavored to provide complete and accurate reports, Defendants

also made clear in the October 2, 2019 status report that compiling the data on parole denials can

be challenging, particularly when done manually. And, although Defendants reported that they

had developed the ability to prepare computer-generated reports to “provide more accurate

information” than in the manual reports, they also explained that, due to “limitations” with that

system, the computer-generated reports would be limited to initial parole determinations and that

                                                 13
          Case 1:19-cv-01593-JEB Document 82 Filed 06/16/20 Page 14 of 45




Defendants would continue to report on parole redeterminations through manually created

reports. (ECF No. 35 at 1) The computer-generated reports also rely on the manual entry of

data into the system and thus also are subject to human error. (Hartnett Decl. ¶ 34) Thus, in

ordering Defendants to provide reports “in the manner proposed” in that status report, the Court

did not mandate 100 percent accuracy or impose any “clear and unambiguous” threshold by

which it would evaluate the reports’ accuracy or completeness.

         B. The Alleged Inaccuracies Are Exaggerated Or Lack Support In The Record.

         As to the alleged inaccuracies themselves, those have been exaggerated by Plaintiffs or

otherwise lack support in the record. Plaintiffs appear to make two main arguments regarding

the completeness and accuracy of the monthly reports: (1) that “Data Provided by Defendants’

Shows Inconsistencies and Deficiencies in Record-Keeping and Reporting” and (2) that “Parole

Redeterminations at Some Detention Centers Are Particularly Low and Have Only Shown

Modest, Inconsistent Improvement in Parole Grants.” (Pl. Mem. at 18-20) Each is addressed

below.

         1. Alleged Inconsistencies and Deficiencies

         Plaintiffs make the disingenuous argument that the monthly reports are deficient because

they do not reflect certain categories of information while failing to acknowledge that the Court

never directed Defendants to include those categories. In that regard, Plaintiffs contend that:

         Reports for first-time parole decisions do not indicate reasons for denial, even though
         ICE must provide a reason for denial in every parole consideration. Directive at § 8.2.
         Reports for first-time parole decisions do not identify the facilities where asylum-seekers
         are detained. Relatedly, class members are often transferred, and their assigned DOs are
         frequently shifted. See generally Exs. 2-12. Defendants also fail to provide submission
         dates for parole redetermination requests, making it impossible to discern if they are in
         full compliance with the Directive, and thus, the Court’s Order.


                                                 14
        Case 1:19-cv-01593-JEB Document 82 Filed 06/16/20 Page 15 of 45




(Pl. Mot. at 31)

       But the content of Defendants’ monthly reports already have been addressed by the Court

and the items that Plaintiffs identify are not items that were to be included. The parties had set

forth their respective positions on the contents of those reports in the Joint Status Report filed on

October 2, 2019 (ECF No. 35), Defendants explained that there would be differences in the

categories appearing in the manual spreadsheet (for redeterminations) and computer-generated

spreadsheet (for initial determinations), and, by order dated October 7, 2020, the Court adopted

Defendants’ proposal. Any arguments, therefore, regarding the categories of information

provided in the reports should be summarily rejected as a basis for a finding of contempt.

        Plaintiffs also contend that the monthly reports contain inaccuracies because (1) “no

parole-request date is recorded for 10 first-time parole decisions” (citing Pl. Ex. 1O); (2) “some

parole decisions are reported in parole redeterminations before the date each asylum-seeker

entered ICE custody” (citing Pl. Ex. 1O); (3) “[a]t least 14 class members received parole-denial

letters issued on dates that directly contradict the dates of denial reflected in Defendants’

monthly reports” (citing Pl. Ex. 23); and (4) “at least 17 parole denial decisions and at least 10

class members do not appear anywhere in Defendants’ monthly reports despite requesting parole

sometime between October 9, 2019 and February 17, 2020” (citing Pl. Ex. 24 and Huber Decl. ¶

2e). (Pl. Mem. at 18-19)6




6
       Plaintiffs also reference errors in two parole decision letters and the length of time some
detainees have been detained. (Pl. Mem. at 19) But these issues do not demonstrate any
inaccuracy or deficiency in the monthly reports, nor are they evidence of non-compliance with
the Court’s September 5, 2019 order. The length of detention, moreover, is correlated to the
progress of an individual’s immigration proceedings, not any provision of the Parole Directive.
                                                 15
        Case 1:19-cv-01593-JEB Document 82 Filed 06/16/20 Page 16 of 45




       These limited assertions reflect a nitpicking of portions of thousands of lines of data that

ultimately are irrelevant to the parole grant rate reflected in the monthly reports. For the first

two assertions, Plaintiffs cite to Exhibit 1O to their motion, which is a graph that purports to

show “data reporting deficiencies.” According to that chart, out of 659 initial parole decisions

for the referenced time period, there are only ten entries – or 1.5 percent – that do not reflect the

parole request date. (Ex. 1O, ECF No. 74-15) Far from showing a deficiency in the data, that

is evidence of its completeness given the volume of information provided. Likewise, as regards

Plaintiffs’ contention that “some parole decisions are reported in parole redeterminations before

the date each asylum-seeker entered ICE custody,” Plaintiffs’ chart shows this typographical

error occurring in 10 instances out of approximately 1,400 redetermination decisions, or 0.7

percent, a fraction of a percentage. (ECF No. 74-15) Aside from the hypercritical nature of

these arguments, these alleged errors have no bearing on the parole grant rate reflected in the

monthly reports, which this Court has previously considered to be the measure of compliance.

       Plaintiffs cite to Exhibit 23 to their motion to contend that “[a]t least 14 class members

received parole-denial letters issued on dates that directly contradict the dates of denial reflected

in Defendants’ monthly reports.” Exhibit 23 is a group of approximately 14 denial letters issued

to detainees that has the name of the detainees as well as the detainees’ “A” numbers redacted.

(ECF No. 74-41 to 74-54) Because unredacted copies of these exhibits were never filed with

the Court or served on Defendants, neither the Court nor Defendants can assess the accuracy of

this assertion. (ECF No. 75, identifying only a limited group of documents filed under seal

without redactions) To the extent there are minor discrepancies in denial dates, as between the

monthly reports and denial letters, that is likely the result of human error or the administrative


                                                 16
        Case 1:19-cv-01593-JEB Document 82 Filed 06/16/20 Page 17 of 45




delay between the issuance of a denial letter and the entering of data into the system. In any

event, whatever the reason (which Defendants cannot address as a result of redactions), this

contention likewise has no bearing on the grant rate reflected in the monthly reports.

       Citing Exhibit 24 and the Huber declaration, Plaintiffs assert that “at least 17 parole

denial decisions and at least 10 class members do not appear anywhere in Defendants’ monthly

reports despite requesting parole sometime between October 9, 2019 and February 17, 2020.”

(Pl. Mem. at 19) Exhibit 24 is a group of documents similar to those contained in Exhibit 23,

with similar redactions, that also were not filed or served on Defendant in an unredacted form.

(ECF No. 74-55 to 74-71) Although Defendants cannot assess the accuracy of this assertion in

light of the redactions on these documents, it suffices to observe that, given the volume of parole

decisions reflected in the monthly reports, the omission of 17 denials from the aggregate data

would have no material impact on the parole grant rate. Moreover, the period referenced ends

February 17, 2020, and thus would have no bearing on data in more recent months, which is

more relevant to Plaintiffs’ assertion of current non-compliance.

       Finally, Plaintiffs’ reference to the Huber declaration is misleading. In that declaration,

the declarant attests that her organization submitted redetermination requests for 13 unidentified

individuals at some unspecified dates during the period from October 14, 2019 to February 17,

2020, and that the names of only three appear in the monthly reports for that time period. (ECF

No. 74-37, Hubert Decl. ¶ 2(e)). However, the manual spreadsheets referenced in the Huber

declaration report on redetermination requests for which decisions have issued, not requests that

have been submitted but that remain pending. See generally Ex. A to the monthly Metoyer

Declarations. Plaintiffs fail to account for this distinction in making this contention.


                                                 17
        Case 1:19-cv-01593-JEB Document 82 Filed 06/16/20 Page 18 of 45




       2. Grant Rates At Particular Detention Facilities

       Although their Complaint focused on aggregate grant rates for the New Orleans Field

Office, Plaintiffs attempt to support their contempt motion by focusing on grant rates at

particular facilities within the New Orleans Field Office. Notably, their purported “benchmark”

statistics from 2016 do not include a facility-by-facility breakdown, rendering any purported

comparison apples to oranges. (Compare ECF No. 74-1 and ECF No. 74-9 with ECF No. 74-

16) Aside from that threshold defect, Plaintiffs’ analysis is incomplete and misleading.

       Plaintiffs limit this argument to redetermination decisions. Plaintiffs assert that “[s]ome

detention facilities report few to no parole redeterminations in any given month relative their

population size compared with other detention facilities.” (Pl. Mem. at 20) As support, they

contend that “LaSalle ICE Processing Center and LaSalle Correctional Center report detaining

over 1,300 people as of April 2020, but report only 19 redeterminations from September 2019 to

April 2020, in the post-injunction data provided by Defendants. Catahoula Correctional Center

reports detaining over 700 individuals as of April 2020, but reports only 9 redeterminations from

September 2019 to April 2020.” (Pl. Mem. at 20) (citing Ex. 1C and ECF No. 64-2) (citations

omitted).

       The errors in this analysis are numerous. First, Plaintiffs’ combine LaSalle ICE

Processing Center with LaSalle Correctional Center, when they are separate facilities. 7 (ECF



7
        In April 2020, LaSalle Processing Center had a current detainee population of 1080,
whereas LaSalle Correctional Center had a current detainee population of 225. (ECF No. 64-2)
For LaSalle Processing Center, Defendants reported in total only four redetermination decisions
for the entire period of its reporting to date (October 2019 to April 2020), all of which occurred
in April 2020. Of those, one was granted and three were denied. (Ex. A to Metoyer Decl.,
May 26, 2020 Status Report)

                                                18
            Case 1:19-cv-01593-JEB Document 82 Filed 06/16/20 Page 19 of 45




No. 64-2; Hartnett Decl. ¶ 43, explaining that “arriving aliens who have established a credible

fear are not normally transferred to the LaSalle ICE Processing Center”). Second, LaSalle

Correctional Center and Catahoula are used as final orders facilities, meaning aliens are typically

transferred to those facilities only after having received an order of removal as a prestaging for

removal. (Hartnett Decl. ¶ 42) Accordingly, a low number of both redetermination requests

and parole grants based on those requests would not be unexpected at these facilities. 8

        Third, Plaintiffs are obviously cherry-picking data. Plaintiffs reference the number of

detainees “as of April 2020,” citing ECF No. 64-2 (filed April 7, 2020), but not the number of

detainees at each facility during each month of the referenced eight month time period. (ECF

No. 74-3) And, most significantly, Plaintiffs fail to identify how many detainees in each facility

made redetermination requests during each month of the eight-month period reflected in their

table. (Id.; ECF No. 74-16) Redeterminations do not occur automatically, but require a

detainee to make an affirmative request for redetermination. 9 Without the number of

redetermination requests in a given facility in a given month, the Court cannot draw any adverse

conclusions from the absolute number of redetermination decisions that have issued in any given

facility.




8
        The distinct function of LaSalle Correction Center adds context to the allegation by M.B.
that an officer at LaSalle stated there was “no parole here” and that there was a “99 percent
denial rate.” (ECF No. 74-27 at ¶ 12)
9
        The proactive reviews that ICE has conducted in light of COVID-19, and as reflected at
ECF No. 66-1 (guidance dated April 4, 2020), are not redetermination requests that would result
in a redetermination denial letter if the review determined that continued detention remained
appropriate.
                                                  19
        Case 1:19-cv-01593-JEB Document 82 Filed 06/16/20 Page 20 of 45




       In contrast to the analysis in the instant motion, Plaintiffs’ analysis in the status report

filed on April 2, 2020, is more illustrative but still not comprehensive. (ECF No. 63 at 2) That

analysis, which is copied below verbatim from the status report, focused on one 30-day period,

January 15, 2020 to February 15, 2020, and identified the parole grant rate by facility by

comparing the number of redetermination decisions against the number of parole grants that

were issued:

     Detention    Facility      and   #     of    Parole    #      of     parole   Parole redeterminations
     detainee population              redeterminations      redeterminations       grant approval rate (%)
                                      received between      granted
                                      Jan. 15, 2020 and
                                      Feb. 15, 2020

     ACDC                                            55                       7                   12.73%
     Jackson Parish                                  47                      14                   29.79%
     Winnfield                                      145                      47                   32.41%
     Richwood                                        40                      14                   35.00%
     S. Louisiana                                    75                      14                   18.67%
     River                                           38                      13                   34.21%
     Pine Prairie                                    12                       5                   41.67%
     LaSalle Correctional Ctr                         4                       0                    0.00%
     Catahoula                                        3                       0                    0.00%
     Allen Parish                                     1                       0                    0.00%


Although LaSalle Correctional Center, Catahoula, and Allen Parish reflect a 0% grant rate for

this 30-day period according to Plaintiffs’ analysis, the number of redetermination decisions

made in those facilities for the referenced time period is too small of a sample size to draw any

conclusions. Indeed, according to Defendants’ monthly reports, Allen Parish reported in total

only two redetermination decisions for the entire period since the Court’s September 5, 2019

order. (Def. May 26, 2020 Report, Ex. A to Metoyer Decl.) One was the denial on February

26, 2020 reflected in the chart above, and the other was a parole grant on April 30, 2020. (Id.)


                                                       20
        Case 1:19-cv-01593-JEB Document 82 Filed 06/16/20 Page 21 of 45




       In addition, LaSalle Correction Center also has had a low number of redetermination

decisions over the eight-month period since the September 5, 2019 order – only an estimated 11

decisions, all of which were parole denials (Def. May 26, 2020 Report, Ex. A to Metoyer Decl.),

a result that is not unexpected given the function of that facility. (Hartnett Decl. ¶ 42) During

that same eight month time period, Catahoula has had approximately 25 redetermination

decisions, of which eight were grants, for a rate of over 30 percent. (Def. May 26, 2020 Report,

Ex. A to Metoyer Decl.; see also Hartnett Decl. ¶ 42, noting that “Catahoula’s recent uptick in

parole adjudications have primarily been the result of reviews for release based on COVID-19”)

       Accordingly, Plaintiffs’ argument is based on a cherry-picking of data and a failure to

account for the distinct role of some facilities, which has the effect of reducing the overall

redetermination grant rate. (Compare ECF No. 74-16) When the data is fully considered, it

demonstrates that individualized determinations are occurring within the New Orleans Field

Office consistent with this Court’s September 5, 2019 order.

       C. Arguments Regarding Increased Reference To Flight Risk In Parole Denials

       As a further basis for their contempt motion, Plaintiffs contend that “Use of Flight Risk

as a Reason for Denial Has Inexplicably Become Extensive.” (Pl. Mem. at 16) What is

“inexplicable” is how this contention has any bearing on whether Defendants are in compliance

with the Court’s September 5, 2019 order. That order did not set any limits on the use of “flight

risk” as a basis for denying parole, nor could the Court have done so without infringing on the

discretionary nature of the parole decision. ICE, moreover, has explained why “flight risk”

would account for a large percentage of parole denials. (Hartnett Decl. ¶ 19)




                                                 21
        Case 1:19-cv-01593-JEB Document 82 Filed 06/16/20 Page 22 of 45




       Plaintiffs’ argument boils down to the following conclusory assertion: “the reason for this

percentage of flight-risk denials is unclear, but it evidently is not based on the individualized

facts of parole redetermination requests. Supra section II.B1.iv., II.B.2., (individualized reasons

for “flight risk” determinations were not provided to class members).” (Pl. Mem. at 17) As

support, Plaintiffs cite “anecdotal evidence” consisting of two examples of class members

(K.S.R. and M.P.I.) who “report that their spouses who were detained by other ICE Field Offices

were released months ago based on the same evidence submitted in their own parole requests.”

(Id.) Plaintiffs claim these declarations establish that “other field offices are not systematically

determining parole applicants to be flight risks.” (Id.)

       However, Plaintiffs mischaracterize the content of these declarations. Plaintiffs cite

paragraphs 9 and 10 of the K.S.R. declaration (id.), but K.S.R. did not attest that she provided

“the same evidence” submitted by her husband, but only that she had the same “sponsor” as her

husband. (ECF No. 74-18, K.S.R. Decl. ¶ 9) And, although she identifies the documents that

she submitted, she does not state that they are the “same” as submitted by her husband. (Id. ¶

10) M.P.I.’s declaration states that she was denied parole on two occasions and then submitted

a third request and was interviewed utilizing a questionnaire form on April 20, 2020, and, as of

the date of the declaration (April 27, 2020) was “awaiting a decision.” (ECF No. 74-20, M.P.I.

Decl. ¶ 10) According to her declaration, it is this third request, completed approximately seven

days before the date of the declaration, that she contends “used the same evidence” that was used

to obtain parole for her husband the previous month. (Id.) This so-called anecdotal evidence,

which simply shows that M.P.I. was awaiting a decision on her most recent request at the time

this declaration was executed, does not “corroborate[]” that the New Orleans Field Office is


                                                 22
          Case 1:19-cv-01593-JEB Document 82 Filed 06/16/20 Page 23 of 45




“systematically determining parole applicants to be flight risks.” (Pl. Mem. at 17) Indeed,

M.P.I. was granted parole on May 15, 2020, following this third redetermination request.

(Hartnett Decl. ¶ 30)

   II.      Plaintiffs Have Failed To Establish Non-Compliance As to Other Aspects Of The
            Court’s Order By Clear And Convincing Evidence Or, Alternatively,
            Defendants Are In Substantial Compliance.

            A. Plaintiffs Overlook Important Distinctions And Qualifying Language In The
               Parole Directive In Making Their Procedural Arguments.

         Plaintiffs’ argument that ICE has failed to provide detainees with the procedures set forth

in the Parole Directive is largely smoke and mirrors, conflating individual determinations from

the distinct redetermination process, relying on alleged fixed deadlines and other procedures that

are not reflected in the Parole Directive, and mischaracterizing the evidence cited. Once

Plaintiffs’ assertions are disentangled, they are left with at most a handful of situations – out of

approximately 2,400 parole determinations – in which the letter of the Parole Directive may not

have been fully met. Of these limited examples, most allegedly occurred months ago and thus

do not reflect ICE’s current compliance, which is the relevant focus of Plaintiffs’ motion.

         Moreover, in response to the September 5, 2019 order, ICE has implemented training,

complied with monthly reporting requirements, and has seen a substantial increase in the parole

grant rate percentage. Given the volume of parole determinations, resource limitations, staff

turnover, and the strain on resources caused by the COVID-19 situation (Hartnett Decl. ¶¶ 7, 15,

35), the limited issues cited by Plaintiffs fail to establish non-compliance by “clear and

convincing” evidence. Even if such a limited showing were sufficient to meet Plaintiffs’

burden, ICE has demonstrated substantial compliance with the Parole Directive and thus a

finding of contempt would be improper for that additional reason.

                                                  23
        Case 1:19-cv-01593-JEB Document 82 Filed 06/16/20 Page 24 of 45




       As a general matter, the Parole Directive sets forth certain procedures to follow in the

parole process as regards the initial parole determination. Redetermination requests are treated

differently than initial parole determinations. The Parole Directive provides that “if an alien

makes a written request for redetermination of an earlier decision denying parole, the Field

Office may in its discretion, reinterview the alien or consider the request based solely on

documentary material already provided or otherwise of record. (Parole Dir. ¶ 8.9) (emphasis

added) Thus, interviews are not required for redetermination requests. 10 Moreover, although

redetermination requests are permitted under the Parole Directive, the Directive contemplates

that such requests will be “based upon changed circumstances or additional evidence relevant to

the alien’s identify, security risk, or risk of abandoning.” (Parole Dir. ¶¶ 6.5, 8.2) In other

words, the repeated submission of the same, deficient request is not contemplated.

       As discussed below, much of Plaintiffs’ procedural arguments fail to account for these

distinctions, a prime example being the “sticky note” example that Plaintiffs highlight repeatedly

(Pl. Mem. at 7, 10). That was a situation where a redetermination request was returned because




10
       Although ICE has discretion not to re-interview individuals who have been denied parole
and request redeterminations (Parole Directive § 8.9), ICE previously stated that it plans to treat
individuals previously denied parole prior to September 5, 2019 and who request a new
determination after that date under the procedures applicable to an initial adjudication. (ECF
No. 35 at n.1) That was intended to address any alleged deficiencies in process for individuals
who had requested parole prior to the Court’s September 5, 2019 order and who sought a
redetermination after that order, which is a finite number of class members. However, that
accommodation does not extend to any additional requests following the first redetermination
request post-dating the September 5, 2019 order. In addition, it also does not extend to
detainees who initially were denied parole after the September 5, 2019 order and who then make
redetermination requests. All redetermination requests by such individuals (i.e., those initially
denied parole after September 5, 2019) are subject to the procedures applicable to
redetermination requests under the Parole Directive.

                                                24
        Case 1:19-cv-01593-JEB Document 82 Filed 06/16/20 Page 25 of 45




it contained the same deficiency that had been flagged in several prior requests. (ECF No. 74-

40, reiterating prior guidance that “has to be an immediate relative” and returning the request on

that basis; Hartnett Decl. ¶ 35, explaining that redetermination requests should be based on a

change of circumstances or additional evidence and how multiple such requests strain resources).

       Moreover, although certain time periods are referenced for different steps in the process,

the Parole Directive recognizes that those time periods may not always be achievable and thus

allows flexibility in meeting them. For instance, the Parole Directive states that, following a

positive credible fear determination, field office personal are to provide the detainee “as soon as

practicable” with a Parole Advisal and Scheduling Notification. (Parole Dir. ¶ 8.1) For initial

determinations, the Parole Directive provides for an interview to occur within “seven days”

following a credible fear determination “[u]nless a reasonable additional time period is necessary

(e.g., due to operational exigencies or an alien’s illness or request for additional time to obtain

documentation)”. (Parole Dir. ¶ 8.2) That “same period” applies to the time for an officer to

make a recommended parole decision to his or her supervisor (id.; see also id. ¶ 8.5), meaning

that operational “exigencies” and other issues allow for these deadlines to be exceeded without

violating the Parole Directive.

       Similarly, written notifications of parole decisions should be provided within seven days

of the detainee’s initial parole interview or the date a detainee requests a redetermination “absent

reasonable justification for delay in providing such notification.” (Parole Dir. ¶ 6.6) In other

words, the goal is to complete the initial parole determination process within 14 days of a

credible fear determination (i.e., conduct an interview and make a recommendation within 7 days

and issue a decision within 7 days of the interview/recommendation). However, that is not a


                                                 25
        Case 1:19-cv-01593-JEB Document 82 Filed 06/16/20 Page 26 of 45




fixed deadline and, instead, flexibility is built into the referenced time periods in recognition of

the many potential reasons why those time periods might not be met in any given case.

Consequently, given that built-in flexibility, the alleged failure to meet those time periods cannot

constitute non-compliance with this Court’s September 5, 2019 order. Presently, ICE estimates

that it takes the New Orleans Field Office, on average, 18 days from the credible fear

determination to issue an initial parole determination, a time period that is very close to the 14-

day goal set forth in the Directive. (Hartnett Decl. ¶ 15; see also Pl. Mem. at 11, stating that

“[o]n average, it takes NOLA ICE over two weeks to issue a parole decision for first-time

applicants after they make a parole request”).

       Relatedly, because of the referenced time periods, the Parole Advisal and Scheduling

Notification document affords detainees only a few days to provide documentation because the

time periods could not be met otherwise. Plaintiffs argue inconsistently that Defendants have

violated the Parole Directive by failing to issue parole determinations within 14 days of a

credible fear determination, while at the same time arguing that Defendants also are in violation

because they afford detainees only a few days to provide supporting documentation, which is

necessary to meet the seven day time period to make a parole recommendation. (Pl. Mem. at 7

(referencing “unreasonably short timelines to submit supporting documents”) and id. at 11

(asserting that class members “rarely” receive notifications of their parole determinations “within

the seven-day timeframe required by the Directive”)). Thus, from Plaintiffs’ standpoint,

Defendants should be held in contempt for failing to meet the short time period for a parole

determination and also for seeking documentation from detainees within the limited window

necessary to meet that short time period. Plaintiffs cannot have it both ways.


                                                 26
         Case 1:19-cv-01593-JEB Document 82 Filed 06/16/20 Page 27 of 45




       Finally, the Parole Directive does not require the degree of translation or interpreter

services that Plaintiffs suggest. It uses the terms “language”, “translation” or “interpreter” (or a

variations of these terms) only in three paragraphs and only in reference to the Parole Advisal

and Scheduling Notification and the written notification of a parole decision. (Parole Dir. ¶¶

6.1, 6.5, 8.1) As to the former, the Parole Directive does not require that the Parole Advisal and

Scheduling Notification be provided in a language that the detainee understands, but only that an

ICE officer explain the “contents” of the advisal in a language the detainee understands,

“through an interpreter if necessary.” (Parole Dir. ¶ 6.1, 8.1) As to the notice of parole

decision, the Parole Directive states that an ICE officer “shall ensure reasonable access to

translation or interpreter services if notification is provided to the alien in a language other than

his or her native language and the alien cannot communicate effectively in that language.”

(Parole Dir. ¶ 6.5) Thus, neither document must be in a language other than English. And,

while the contents of the Parole Advisal must be explained in a language the detainee

understands, and reasonable access to translation or interpreter services provided when a

detainee advises that the detainee cannot understand the parole denial letter, the Directive does

not require that these documents be explained in the detainee’s best or native language, so long

as the alien understands the language used. (Hartnett Decl. ¶ 13) Officers also can obtain

assistance from other officers; they do not need to resort to interpreters unless necessary. (Id.)

       Importantly, the Parole Directive does not contain any similar provisions regarding

interviews. (Parole Dir. ¶ 8.2) Indeed, the Directive is silent as to how interviews should be

conducted, whether they can be conducted through written questions instead of orally, and what,

if any, interpreter or translation services should be made available. How the Parole Directive


                                                  27
        Case 1:19-cv-01593-JEB Document 82 Filed 06/16/20 Page 28 of 45




should be understood on these points of procedure is not the question presented here. Plaintiffs

are asserting that ICE should be held in contempt for non-compliance with the Parole Directive

as written, not how it is interpreted by the Plaintiffs. Thus, ICE cannot be held in contempt of

this Court’s September 5, 2019 order for failing to utilize a procedure that is not set forth in the

Parole Directive or that is ambiguous. Stated another way, the Court’s order references the

“procedures” of the Parole Directive and, if the Directive is silent or ambiguous on a particular

matter of procedure, than this Court’s order necessarily is not “clear and unambiguous” as

regards that procedure. Plaintiffs’ preferred interpretation is thus not a basis for contempt.

           B. Plaintiffs’ Examples Of Procedural Non-Compliance Are Overstated Or
              Largely Irrelevant

       Plaintiffs make sweeping assertions of procedural non-compliance, but when their

evidence is examined, these assertions lack support, are overstated or are based on procedures

that are not stated in the Parole Directive. Defendants briefly address these assertions and

Plaintiffs’ purported evidence below using the numbering from Plaintiffs’ filing.

               i.      Parole Advisal and Scheduling Notification

       Since the Court’s September 5, 2019 order, ICE has issued at least 700 initial parole

determinations. (Hartnett Decl. ¶ 33) Plaintiffs assert that Defendants are in contempt of this

Court’s order based on the experience of five detainees, or less than one percent of all initial

determinations, regarding their receipt of the Parole Advisal and Scheduling Notification

(hereinafter, “Parole Advisal”). (Pl. Mem. at 7) Plaintiffs also mischaracterize the requirement

of the Parole Directive when they contend that an “interpreter or translator” is rarely provided to

class members that are not English proficient. (Id.) As discussed above, “an interpreter or

translator” is not required merely because a class member is “not English proficient.” That

                                                 28
         Case 1:19-cv-01593-JEB Document 82 Filed 06/16/20 Page 29 of 45




becomes a requirement only if other efforts to communicate the contents of the Parole Advisal

are not effective.

        A review of the individual declarations cited by Plaintiffs also reveals that these

assertions are overstated. Y.P.T. admits receiving a copy of the Parole Advisal following

Y.P.T.’s credible fear determination and received another copy immediately following this

Court’s September 5, 2019 order. (ECF No. 74-19 at ¶¶ 6, 9; see also Hartnett Decl. ¶¶ 25)

Although Y.P.T. states that the Parole Advisal was “in English” (ECF No. 74-19 at ¶ 9), nothing

in the Parole Directive requires that it be provided in a different language. (Parole Dir. ¶ 8.1)

Although Y.P.T. also states that, following a transfer to a new facility in February 2020, Y.P.T.

was shown but not provided a copy of the Parole Advisal (ECF No. 74-19 at ¶ 13), there is no

requirement in the Parole Directive that an additional copy of the Parole Advisal be provided at

that stage of detention. (Parole Dir. ¶ 8.1, stating that parole advisal must be provided “as soon

as practicable” after a credible fear determination).

        C.L.H. acknowledges receiving a Parole Advisal. (ECF No. 74-28 at ¶ 5) Although

C.L.H. alleges that it was in English, he does not assert that officers failed to explain the contents

of the Parole Advisal to him. (Id.) To the contrary, C.L.H. discusses the contents of the Parole

Advisal in the declaration – i.e., that it afforded two days to submit documents – thus indicating

an understanding of the contents. (Id.)

        M.B. also acknowledges receiving a Parole Advisal. (ECF No. 74-27 at ¶ 6) Although

M.B. claims to have been unable to understand the document, M.B. states that an ICE officer

explained the contents, stating that “an ICE officer told me I had two days to submit documents

from the person waiting to receive me in the United States.” (Id. ¶ 7) Although M.B. states


                                                 29
        Case 1:19-cv-01593-JEB Document 82 Filed 06/16/20 Page 30 of 45




that “[n]o interpreter was provided so that we could better communicate” (id.), the Parole

Directive only requires that contents be explained so that the detainee understands. Because

M.B.’s own description reflects an understanding of what was communicated, the Parole

Directive did not require that the officer seek assistance from an interpreter.

       Y.C.F. also acknowledges receiving a Parole Advisal and having the advisal explained by

an ICE officer. (ECF No. 74-25 at ¶ 4) Y.C.F. states that “the DO spoke in English and

another asylum seeker in detention was helping me as an interpreter . . . . [and] understood

enough to communicate these statements to me.” (Id.) Similarly, K.S.R. acknowledges

receiving a Parole Advisal and that she understood the contents. (ECF No. 74-18 at ¶ 7) In

K.S.R.’s words, “an ICE officer gave me a parole advisal in English and told me that I had until

December 7, 2019 to turn in all my evidence in support of a parole application. I immediately

requested two additional days to present all evidence as I knew I would not receive all my

supporting documents on time.” (Id.) These accounts reflect conduct consistent with the

requirements in paragraph 8.1 of the Parole Directive and thus fail to establish non-compliance.

       ii.     Time and Directions On Submitting Documents For Initial Parole
               Determination.

       Citing the experiences of three detainees, and inadmissible hearsay from four attorneys

regarding “reports” they received from detainees, Plaintiffs contend that “[m]any class members

report difficulty determining who their assigned Deportation Officer (hereinafter “DO”) is at any

given time, let alone having the opportunity to communicate with or receive instructions from

DOs on how to submit documents in support of their parole requests.” (Pl. Mem. at 7)

Plaintiffs contend that these assertions violate paragraph 8.1 of the Parole Directive, and thus

reflect non-compliance with the Court’s September 5, 2019 order. As discussed above,

                                                 30
         Case 1:19-cv-01593-JEB Document 82 Filed 06/16/20 Page 31 of 45




paragraph 8.1 sets forth certain procedures to follow with respect to initial parole determinations

following a credible fear determination, including an initial interview and submission of

documents. (Parole Dir. ¶ 8.1) However, it does not address the extent to which access to DOs

should be provided or how detainees are to be notified about the identity of their DOs.

        In relevant part, paragraph 8.1 states that the Field Office should provide instructions in

the Parole Advisal on how information should be provided by detainees. (Parole Directive ¶

8.1) Plaintiffs’ declarants, however, do not contend that such information was omitted from the

advisals they received. For instance, Y.P.T. does not allege that the Parole Advisal was

deficient in this regard, but contends with respect to a subsequent facility that “[t]here is no list in

my dorm of the DO assignments, and just like the other centers, the ICE officers that have come

to our dorm do not answer our questions.” (ECF No. 74-19 at ¶ 19) Likewise, L.P.C. asserts

that “[a]fter receiving my first parole denial, my assigned DO changed” and that “[i]t is very

difficult to know who my assigned DO is at any given moment because they change about every

45 days.” (ECF No. 74-23 ¶ 10) L.P.C. does not contend that L.P.C. failed to receive

instruction on how to submit documentation. M.B. also does not make such allegations.

Rather, M.B. alleges that, after she transferred to a different facility and wanted to make a

redetermination request, she had difficulty identifying her DO. (ECF No. 74-27 ¶ 11) As set

forth in the accompanying Hartnett Declaration, resource limitations have required ICE to utilize

detailees to staff facilities, resulting in frequent turnover. (Hartnett Decl. ¶¶ 5, 7) Such staffing

issues, however, do not reflect non-compliance with a “clear and unambiguous” provision of the

Court’s September 5, 2019 order.




                                                  31
        Case 1:19-cv-01593-JEB Document 82 Filed 06/16/20 Page 32 of 45




       Plaintiffs also contend that they are not afforded sufficient time to submit documents for

initial parole determinations. (Pl. Mem. at 7) But, as already addressed above, the Parole

Directive sets a time period of seven days following a credible fear determination for a parole

interview to occur and for a recommended decision on parole to be made. (Parole Dir. ¶ 8.2)

Given that timeframe, requiring detainees to submit documents within two or three days of

receiving the Parole Advisal is not inconsistent with the Parole Directive and thus cannot form a

basis for a contempt finding.

       Plaintiffs cite three examples of ICE officers allegedly refusing to accept documentation

from class members, but the declaration of only one detainee actually makes that allegation (i.e.,

L.P.C., ECF No. 74-23 at ¶ 8, asserting that her DO would not accept her initial parole

submission) While L.P.C. also contends that one of her redetermination requests was returned

with a sticky note reiterating the defects from an earlier request (id. ¶ 17 and ECF No. 74-40),

that does not demonstrate a violation of paragraph 8.1 of the Parole Directive for reasons

previously discussed, namely, the Parole Directive contemplates that redetermination requests

will be based on new information, not simply restate the same insufficient information.

       The other declarants cited do not support the assertion that documentation for initial

parole determinations is not accepted or reviewed. K.S.R. does not contend that officers refused

to accept her parole application or supporting documents. (ECF No. 74-18 at ¶¶ 7-9)

Similarly, Y.C.F. also makes no such allegations; instead, Y.C.F. complains that only three days

were afforded to submit documentation and the belief that the application was not meaningfully

considered. (ECF No. 74-25 at ¶¶ 4-6) The documents attached as exhibit 25 (ECF No. 74-72

to 74-80) also do not support this assertion. These documents reflect responses from ICE


                                                32
         Case 1:19-cv-01593-JEB Document 82 Filed 06/16/20 Page 33 of 45




officers to detainees, but lack any context to allow the Court to draw the conclusions advanced

by Plaintiffs. For instance, exhibit 25H is a one line request from a detainee dated December

21, 2019, and a response from December 23, 2019, stating that “your parole was denied

17/12/2019” (i.e., December 17, 2019). (ECF No. 74-79) Given the close date proximity, it

would appear that the officer understood this as an inquiry into the status of a pending parole

request, rather than a new request, and advised that the request recently had been denied.

Plaintiffs seek to take this document out of context to suggest that the officer denied a new

request after just two days, when that is not a reasonable conclusion to draw.

        To the extent Plaintiffs rely on alleged statements regarding the unavailability of parole

(Pl. Mem. at 8), those statements are irrelevant in light of the statistics reflecting parole grants at

the facilities referenced. Plaintiffs, for instance, reference statements allegedly made on a

“weekly basis” at Winn Correctional Center since the Court’s September 5, 2019 order (id.) but

acknowledge in their own filing grant rates at Winn of 69 percent (January), 48 percent

(February) and 25 percent (March). (ECF No. 74-16)

        Finally, Plaintiffs allege the appearance of a “continued pattern and practice of de facto

denial for all initial parole requests” at Tallahatchie. (Pl. Mem. at 8) Not only is that assertion

entirely speculative based on the limited evidence cited, but Tallahatchie has not been used to

house ICE detainees since January 2020, and parole determinations have not occurred there since

that time. (Hartnett Decl. ¶¶ 12, 39).




                                                  33
         Case 1:19-cv-01593-JEB Document 82 Filed 06/16/20 Page 34 of 45




               iii.    Interviews For Initial Parole Determinations

       Plaintiffs contend that ICE has failed to comply with the requirement to interview

detainees in connection with their initial parole determinations in violation of paragraph 8.2 of

the Parole Directive. (Pl. Mem. at 8) That paragraph provides that, unless additional time is

necessary for operational or other reasons, initial parole interviews should occur within seven

days of a credible fear determination. (Parole Dir. ¶ 8.2) However, the Parole Directive does

not require interviews for redeterminations but makes them discretionary. (Parole Dir. ¶ 8.9)

       With limited exception, Plaintiffs purported evidence fails to distinguish between these

two provisions. For instance, Plaintiffs cite to the declaration of “one advocate” who asserts

that, of the 25 parole requests on which the individual worked, 23 reported that they had not been

interviewed. (Pl. Mem. at 8, citing Huber declaration (ECF No. 74-37), ¶ 2a) However, that

declaration does not address whether those were initial parole determination requests or

redetermination requests in which interviews are discretionary. (ECF No. 74-37 at ¶ 2a) ICE

also has records that contradict the assertions of several of the declarants cited by Plaintiffs as

having never received an initial interview. For instance, ICE’s records reflect that K.S.R.,

Y.M.T., Y.P.T. and D.A.A. all received initial interviews. (Hartnett Decl. ¶¶ 23, 24, 25, 29)

Moreover, Plaintiffs cite to the declaration of M.B. (paragraphs 6 to 8), but M.B. does not state

in those paragraphs that no interview occurred. Rather, the declaration is silent on that issue.

(ECF No. 74-27 at ¶¶ 6-8) Other alleged examples, such as A.P.E., refer to the time period

immediately after the Court’s September 5, 2019 order, which is not the relevant time period for

assessing current compliance. (ECF No. 74-21 at ¶¶ 8-9 (A.P.E.); see also e.g., ECF No. 74-22

at ¶ 7 (D.A.A.)) Indeed, as Plaintiffs acknowledge, A.P.E. was granted parole on April 30, 2020


                                                  34
          Case 1:19-cv-01593-JEB Document 82 Filed 06/16/20 Page 35 of 45




and released on May 1, 2020. (Pl. Mem. at 9 n.5; Def. May 26, 2020 Report, Ex. A to Metoyer

Decl.)

         Plaintiffs also cite to four detainees who contend that they were not provided with

translation or interpreter services during their interviews. (Pl. Mem. at 9) As discussed above,

however, the Parole Directive is silent as to the manner or requirements of interviews.

Moreover, ICE’s records reflect that one of the detainees, M.B., was provided a French

interpreter during M.B.’s interview in December 2019. (Hartnett Decl. ¶ 26) Ultimately, these

limited allegations fail to demonstrate non-compliance with any procedural requirement of the

Parole Directive.

                iv.     Written Notification Of Parole Decision

         Plaintiffs contend that “class members and their legal representatives report not receiving

notifications of parole decisions” and that “[m]any also report not receiving translation or

interpretation when needed.” (Pl. Mem. at 9) These assertions also are overstated as reflected

by a review of the evidence cited.

                        a. Receipt of Written Parole Denial Notification

         In support of the first assertion, Plaintiffs cite to the declarations of R.C.L. (ECF No. 74-

26 at ¶ 14), C.L.H. (ECF No. 74-28 at ¶ 6, 16-17, 20), K.S.R. (ECF No. 74-18 at ¶¶ 12, 21), and

D.A.A. (ECF No. 74-22 at ¶15), as well as declarations by two advocates, Fonte (ECF No. 74-30

at ¶ 5) and Crawford (ECF No. 74-29 at ¶ 3e). Each of these is addressed in turn, and none

support a basis for contempt.




                                                  35
         Case 1:19-cv-01593-JEB Document 82 Filed 06/16/20 Page 36 of 45




       In the cited paragraph, R.C.L. states the following:

         The last time I submitted a parole interview form and packet was on March 10,
         2020 to my then-assigned DO, Officer Paredes. However, on March 12, 2020,
         DO Paredes and the other DOs from that time period left, and new ones
         arrived. Eventually, I was able to ask my newly assigned DO about the status
         of my previously submitted parole request. He informed me that it was denied,
         once again because ICE considers me to be a flight risk. He told me he would
         provide me the denial letter for this denial. Now he has also left, and he never
         provided me the denial letter.

(ECF No. 74-26 at ¶ 14) R.C.L. states that the newly assigned DO “never provided me the

denial letter” but not that it was not ultimately received. Moreover, to the extent it was never

received, R.C.L.’s declaration suggests it was an omission that resulted from staff turnover,

rather than some systemic failure that could support a finding of contempt.

       C.L.H.’s declaration (ECF No. 74-28) states in the cited paragraph that, in December

2019, C.L.H. received a written notification that parole was denied and that the notice was in

English, all of which is consistent with the requirements of the Parole Directive. (Parole Dir. ¶

6.5) As already addressed above, the Parole Directive does not require that the denial notice be

written in a language other than English, only that “DRO shall ensure reasonable access to

translation or interpreter services if notification is provided to the alien in a language other than

his or her native language and the alien cannot communicate effectively in that language.” (Id.)

Although C.L.H. contends that he did not understand the notice because it was in English, he

does not contend that he requested, or was denied, “reasonable access to translation or interpreter

services.” (ECF No. 74-28 at ¶ 6) In the other cited paragraphs, C.L.H. references a

subsequent parole request that was made on April 7, 2020, three weeks before the date of his

declaration (April 28, 2020), and which was resubmitted by Federal Express overnight mail on

April 23, 2020. Although he contends that, as of the date of his declaration, a response to the

                                                  36
        Case 1:19-cv-01593-JEB Document 82 Filed 06/16/20 Page 37 of 45




redetermination request had not been received, that is not evidence that written parole denials are

not issued given the close proximity between the date of the request and his declaration.

       Plaintiffs also cite to the declaration of K.S.R. (ECF No. 74-18), who in the cited

paragraph describes her experience with a parole request that is consistent – not contrary to – the

requirements of the Parole Directive. K.S.R. states that she submitted a parole redetermination

request on December 24, 2019 that was supplemented with additional information by her sponsor

on December 30, 2019. (ECF No. 74-18 at ¶ 12) K.S.R. then describes communications with

an ICE officer regarding the request who, on January 14, 2020, gave her a form with written

questions to complete and also gave her additional time to “submit evidence that my husband is

in fact my husband and that he had been granted parole.” (Id. ¶ 14) K.S.R. states that she

submitted the information on January 17, 2020, and that she received a parole denial letter on

January 26, 2020. (Id. ¶¶ 15, 17) Although K.S.R. states that the denial letter was in “English

only” (id. ¶ 17), that is not inconsistent with the requirements of the Parole Directive and K.S.R.

does not contend that she was unable to understand the letter (to the contrary, her allegations

make clear that she did understand it). (Id.) The other paragraph that Plaintiffs cite from the

K.S.R. declaration – paragraph 21 – references K.S.R. having “witnessed” an unspecified

number of detainees “get denied parole with their parole packets returned to them sealed and

unopened” but K.S.R. is not competent to attest to the circumstances of those alleged denials.

       Paragraph 21 of K.S.R.’s declaration also reflects the resource limitations that ICE is

currently experiencing under the COVID-19 situation, and references the following statement

that an ICE officer allegedly made “[r]ecently”: “‘there are only four of us, 300 of you and

everyone has applied for parole, and our supervisors are working from home.’” (Id. ¶ 21)


                                                37
          Case 1:19-cv-01593-JEB Document 82 Filed 06/16/20 Page 38 of 45




Rather than demonstrate non-compliance with the Court’s order, that statement confirms the

challenges that ICE officers are facing as they work to comply with the Parole Directive under

challenging circumstances.

       The Crawford Declaration (ECF No. 74-29), in the paragraph cited, discusses the

experiences of two clients. Crawford acknowledges that the two clients received copies of

written parole denials but asserts that copies also had not been sent to her directly. (Id. ¶ 3e)

Consequently, she states that “[w]e had to wait to get these denials from our clients, which

slowed down our ability to quickly submit reconsideration requests.” (Id.) Rather than

demonstrate non-compliance, this type of evidence goes beyond the narrow issues raised in the

Complaint and shows the extent to which Plaintiffs are searching for reasons to bring a contempt

motion.

       The Fonte declaration (ECF No. 74-30), contains a chart in the cited paragraph that

purports to chronicle the initial parole request and multiple redetermination requests of one

detainee dating back to March 14, 2019, well before the Court’s preliminary injunction order.

(ECF No. 74-30 at ¶ 5) For the post-injunction period, that chart reflects that this detainee’s

redetermination request was denied on October 2, 2019 through a denial letter sent to the

detainee, and that, although there was an alleged delay in responding to a subsequent request, a

notice ultimately was sent by email that the prior decision “stands.” (Id.)

       Finally, Plaintiffs discuss two examples where detainees submitted parole requests that

failed to address deficiencies that had been identified by ICE previously and were returned for

that reason. (Pl. Mem. at 10) As already discussed, the Parole Directive contemplates that

redetermination requests will be based on new information, not simply reiterate information


                                                 38
         Case 1:19-cv-01593-JEB Document 82 Filed 06/16/20 Page 39 of 45




already deemed to be insufficient. And, although Plaintiffs cite to D.A.A.’s declaration dated

April 30, 2020, where he contends that he had not yet received a response to his redetermination

request made “sometime in February 2020” (ECF No. 74-22 at ¶15), the May 26, 2020 monthly

report reflects that that redetermination request was denied on April 30, 2020. (Def. May 26,

2020 Status Report, Ex. A to Metoyer Decl.) Given that that declaration was signed the same

day as the denial decision, D.A.A’s declaration is not evidence that a denial letter was not issued.

                       b. Translation and Interpretation

       Plaintiffs also cite a handful of declarations in support of their assertion that translation

and interpretation services have not always been received “when needed.” (Pl. Mem. at 9) The

cited declarations also do not support that assertion.

       For instance, M.P.I.’s declaration at the cited paragraph states only that “all of the parole

denial letters that I have received from ICE were provided to me in English”, but that is

consistent with the Parole Directive as already explained. (ECF No. 74-20 at ¶ 12) M.P.I. does

not contend in that paragraph that reasonable access to translation or interpretation services was

requested and denied by ICE. Y.P.T. also references a parole denial that was received in

English, and, although Y.P.T. claims to have had difficulty understanding the denial letter,

Y.P.T. likewise does not contend that access to translation or interpretation services were

requested or denied. (ECF No. 74-19 at ¶ 14) The cited paragraph of C.L.H.’s declaration does

not pertain at all to the issue of translation or interpretation services (ECF No. 74-28 at ¶ 8), nor

do the cited paragraphs in the K.S.R. declaration (ECF No. 74-18 at ¶¶ 8, 17). Similarly, the

cited paragraph in the Fonte declaration (ECF No. 74-30 at ¶ 6) also is unrelated to this issue.




                                                  39
         Case 1:19-cv-01593-JEB Document 82 Filed 06/16/20 Page 40 of 45




       In the cited paragraph of the Gardina declaration, the declarant makes the conclusory

allegation that “I have had clients wrongly denied an interpreter” without providing any specifics

as to the circumstances that would allow the Court to assess whether that alleged failure

conflicted with the requirements of the Parole Directive. (ECF No. 74-32 at ¶ 3) (Indeed, the

Gardina declaration is entirely conclusory, devoid of specifics and resting entirely on this

attorney’s personal opinion as to the matters stated in the declaration.) The Crawford

declaration (ECF No. 74-29) states that two clients received parole denials in English and,

although stating that no Spanish translation of the documents was provided, does not state that

one was requested. (Id. ¶ 3c) The Crawford declaration also references the absence of an

interpreter at an interview (id. ¶ 3d), but the Parole Directive is silent as to whether and when

that is necessary.

       Ultimately, of the declarations cited, there is one example – that of M.B. – where the

declarant contends that interpreter services were requested and not provided. (ECF No. 74-27 at

¶ 14) But that concerned a parole interview (id.), where the Parole Directive is silent on the

issue, not a parole denial letter. ICE’s records, moreover, reflect that a French interpreter was

used during M.B.’s interview on December 7, 2019. (Hartnett Decl. ¶ 26) Although M.B. also

contends that a denial letter was provided in English and that “no ICE officer ever explained the

document to me” (id. ¶ 18), M.B. does not contend that translation or interpreter services were

requested and denied. (Id.) Rather, M.B. explains that she chose to seek assistance from a

bunkmate to understand the document (id. ¶ 16), which apparently sufficed as M.B. describes in

detail the content of the denial letter. (Id. ¶¶ 16-17)




                                                 40
            Case 1:19-cv-01593-JEB Document 82 Filed 06/16/20 Page 41 of 45




                 v.    Record Keeping

       Plaintiffs cite two “anecdotes” that they say demonstrate a failure to comply with

paragraph 8.10 of the Parole Directive, which identifies certain material that should be placed in

the alien’s A-file. (Pl. Mem. at 12) These anecdotes described two alleged instances where

parole request information was allegedly submitted and lost by ICE. (Id.) These allegations

exceed the scope of this lawsuit and, in any event, fail to demonstrate non-compliance given the

volume of parole requests that have been processed since the Court’s September 5, 2019 order.

              C. Plaintiffs Arguments Regarding Substantive Non-Compliance Are
                 Misplaced.

       Plaintiffs also make a series of arguments that ICE is not complying with the

“substantive” provisions of the Parole Directive. These arguments are thinly veiled attempts to

litigate the outcome of individual parole determinations, something this Court has repeatedly

recognized is outside the scope of its jurisdiction. All such arguments should be summarily

rejected.

       First, Plaintiffs contend that “[c]lass members and legal representatives report that NOLA

ICE is not properly weighing “serious medical conditions” and “public interest” when reviewing

parole requests, particularly in light of the COVID-19 pandemic and the serious health risks it

presents to those detained in the NOLA region.” (Pl. Mem. at 12-13) The weighing of such

factors is a matter entirely within ICE’s discretion. See Damus v. Nielsen, 313 F. Supp. 3d 317,

327 (D.D.C. 2018) (“[t]o the extent Plaintiffs are challenging the [parole] determinations

themselves – i.e., the actual balancing of the merits of each application for parole – this Court

agrees that it lacks jurisdiction”). Accordingly, Plaintiffs cannot base a contempt motion on



                                                 41
         Case 1:19-cv-01593-JEB Document 82 Filed 06/16/20 Page 42 of 45




their belief that ICE has failed to properly weigh applicable factors in any individual parole

determination.

       Relatedly, Plaintiffs contend that “[l]egal advocates for class members report submitting

thorough parole requests with extensive supplementary documentation and receiving boilerplate

denial letters in response that suggest the evidence submitted was not taken into consideration by

NOLA ICE.” (Pl. Mem. at 13) By this allegation, Plaintiffs appear to be challenging both

ICE’s discretionary decisionmaking (addressed above) as well as ICE’s use of a form letter,

Notification Declining to Grant Parole, on which the relevant basis for denial are checked (i.e.,

flight risk, failure to establish identity, danger to the community, or other factors) with a brief

explanation for that basis. (Hartnett Decl. ¶ 18) Plaintiffs contend that instead ICE is required

by the Parole Directive to provide more detailed, “individualized reasons” for the denial decision

and the failure to do so indicates a lack of consideration of the request. (Pl. Mem. at 13)

       The Court’s preliminary injunction order, however, does not “clearly and

unambiguously” prohibit the use of such form letters and, accordingly, this argument cannot be a

basis for a contempt motion. The Parole Directive requires that ICE provide arriving aliens who

are denied parole a “brief explanation of the reasons for the decision to deny parole.” (Parole

Directive, at § 6.5)   The denial letter used by the New Orleans Field Office does so, indicating

the specific reason or reasons – flight risk, danger, etc. – that parole was denied in a particular

arriving alien’s case. (e.g., ECF No. 74-41 to 74-71) Plaintiffs believe that the denial letters

should include more information than they do. However, Plaintiffs’ belief about what the denial

letters should include is not based on any actual requirements under the Parole Directive or this

Court’s September 5, 2019 order, which requires ICE to provide provisional class members with


                                                  42
           Case 1:19-cv-01593-JEB Document 82 Filed 06/16/20 Page 43 of 45




parole determinations that “conform to all of the substantive and procedural requirements” of the

Parole Directive. However, the Parole Directive does not clearly and unambiguously require an

explanation beyond the one offered in the form letters that are utilized.

          Plaintiffs’ related contention – that ICE fails “to provide clarity on what supporting

documents or underlying factors would sufficiently satisfy NOLA ICE that they are not flight

risks” – fails for the same reason. (Pl. Mem. at 14) There is no such requirement in the Parole

Directive. Accordingly, because ICE is not violating any provision of the Parole Directive by

utilizing a form letter to explain the basis for denials, and Plaintiffs’ other arguments regarding

the “substantive” provisions of the Parole Directive implicate matters outside this Court’s

jurisdiction, Plaintiffs’ contention of non-compliance on these grounds should be rejected.

   III.      The Court Should Deny The Request For Expedited Discovery And For
             Appointment Of A Special Master

          Plaintiffs make sweeping allegations of non-compliance but, absent supporting evidence,

those allegations have no legal significance. As discussed above, such evidence is lacking.

The assertions in Plaintiffs’ brief are not supported by the cited evidence, mischaracterize the

provisions of the Parole Directive, and seek to expand the scope of this lawsuit well beyond the

narrow issues that have been pled by implicitly challenging the outcome of parole decisions and

delving into discrete matters of parole procedure not previously raised.

          Because this is a motion for contempt, Plaintiffs can be entitled to relief only if

Defendants have been shown to have violated a clear and unambiguous provision of a court

order. No such showing has been made. For the last several months, ICE’s monthly reports

reflect a grant rate approaching 30 percent, and, beyond that, Plaintiffs’ own evidence

demonstrates that individualized parole determinations are occurring. Out of the approximately

                                                    43
        Case 1:19-cv-01593-JEB Document 82 Filed 06/16/20 Page 44 of 45




2400 parole determinations that have been made since this Court’s September 5, 2019 order,

Plaintiffs base their motion on a handful of examples, most of which are easily rebutted or relate

to events occurring months ago. Plaintiffs profess that they do not move for contempt “lightly,”

but their attempt to rest a contempt motion on the thinnest of grounds demonstrates otherwise.

       Moreover, for the same reason, Plaintiffs have failed to establish a need for expedited

discovery under either of the standards that they cite, whether it is the standard in Notaro v.

Koch, 95 F.R.D. 403 (S.D.N.Y. 1982) or the “reasonableness” test in In re Fannie Mae

Derivative Lit., 227 F.R.D. 142 (D.D.C. 2005). The limited issues that Plaintiffs identify, even

if they could be credited by the Court (which Defendants dispute as discussed above), fail to rise

to the level of irreparable harm needed to support expedited discovery nor are they reasonably

correlated to the expansive discovery that Plaintiffs outline in their motion, which would be

unduly burdensome on the agency if permitted.

       For all of these reasons, the Court thus should not order expedited discovery or appoint a

special master. The Court instead should deny the motion and set a schedule for Defendants to

move for summary judgment. Alternatively, to the extent the Court considers some discovery to

be appropriate, it should be narrowly tailored to the specific issue of alleged non-compliance that

the Court finds to warrant such discovery. The wide-ranging discovery that Plaintiffs request

should be rejected in all events. This remains an APA case where discovery is disfavored.

Allowing Plaintiffs to engage in a fishing expedition would be unduly burdensome on an agency

whose resources already are strained and divert personnel from the agency’s mission.




                                                 44
 Case 1:19-cv-01593-JEB Document 82 Filed 06/16/20 Page 45 of 45




                                CONCLUSION

For the foregoing reasons, Plaintiffs’ motion should be denied.

                              Respectfully submitted,

                              MICHAEL R. SHERWIN
                              Acting United States Attorney

                              DANIEL F. VAN HORN, D.C. BAR # 924092
                              Civil Chief

                              By: ______/s/__________________
                              JEREMY S. SIMON, D.C. BAR #447956
                              Assistant United States Attorney
                              Civil Division
                              555 4th Street, N.W.
                              Washington, D.C. 20530
                              (202) 252-2528
                              Jeremy.Simon@usdoj.gov

                              Counsel for Defendants




                                        45
